Exhibit 10.64

EMPLOYMENT AGREEMENT

BETWEEN LITHIUM TECHNOLOGY CORPORATION

AND

AMIR ELBAZ

THIS AGREEMENT made effective as of the 5th day of December, 2006, by and
between Lithium Technology Corporation, a Delaware corporation with a principal
place of business at 5115 Campus Drive, Plymouth Meeting, Pennsylvania
(hereafter “LTC” or the “Company”), and Amir Elbaz, with a principal place of
business at 375 Park Avenue, New York, New York (hereafter or “Employee”).

RECITALS:

WHEREAS, LTC is engaged in the business of designing, developing, manufacturing,
marketing, managing and operating proprietary devices, equipment, and
technologies to sell battery cells, batteries and development contracts (the
“Business”);

WHEREAS, LTC desires to engage Employee to provide certain services related to
the development and operation of the Business; and

WHEREAS, Employee desires to render such services.

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:

1. Employment.

(a) LTC hereby engages Employee as its Executive Vice President, Chief Financial
Officer, and Treasurer who shall supervise and monitor the finances of the
Company and financial reporting of the Company, including working with the
outside auditors of the Company, and Employee hereby accepts the appointment to
serve in each capacity at LTC. During the term of this Agreement, Employee will
be responsible to report to the Chief Executive Officer and/or the Chairman of
the Board of Directors.

(b) Employee hereby accepts such appointment subject to the provisions and
conditions of this Agreement.

2. Term of Agreement. This Agreement shall be for a period of three (3) years if
not sooner terminated pursuant to Section 6 below (the “Term”). The parties may
agree by written amendment to continue this Agreement after that date on a year
to year basis.

3. Employee’s Duties. Employee shall devote so much of his time and attention to
the affairs of the Company. Employee shall perform the duties of Executive Vice
President, Chief Financial Officer, and Treasurer (the “Duties”). Nothing in
this Agreement shall restrict Employee, however from expending his personal time
on his own ventures or investments so long as: (i)



--------------------------------------------------------------------------------

such activities are consistent with Employee’s Duties with the Company;
(ii) such activities and time commitments do not impair the effective
performance of his Duties for the Company; (iii) such activities do not,
directly or indirectly, compete with the Business of the Company; and
(iv) Employee discloses such activities to the Board of Directors.

(a) Employee will cooperate with the Company in any efforts by the Company to
obtain a life insurance policy on the life of Employee for the benefit of the
Company.

4. Company’s Duties.

(a) The Company shall:

(i) Compensate Employee as set forth in Section 5 below.

(ii) Furnish the Employee with a suitable private office, and such equipment,
supplies, instruments, and clerical and staff support as are reasonable and
necessary to fulfil his Duties as set forth in this Agreement.

(iii) Furnish Employee with such data, materials, documents and other
information as are reasonable and necessary to fulfil his responsibilities and
Duties as set forth in this Agreement.

(iv) Reimburse Employee for all reasonable out of pocket business expenses he
incurs to fulfil the terms of this Agreement, approved by the Company in
accordance with its policies, rules, standards, and/or procedures governing such
expenses, including without limitation, those for travel, lodging, food,
telephone, facsimile and other electronic voice or data transmissions. Employee
shall submit periodic reports of such expenses on forms with supporting
documentation as the Company shall prescribe for its executive employees and the
Company shall pay such reimbursement within forty-five (45) days of such
submissions.

(b) The Company, upon approval of the Board of Directors, may pay additional
compensation to Employee as a member of management and/or for serving on the
Board of Directors beyond that amount set forth in Section 5 below. The Board
may approve such additional compensation if it views such additional
compensation to be in the best interest of, and fair to the Company. Such
additional compensation may be in the form of, without limitation, stock
options, warrants, or performance bonuses.

5. Compensation.

(a) The Company shall pay Employee, at a minimum, a base annual salary of
$225,000 (“Base Compensation”) for each of the three (3) years during the Term
of this Agreement. Compensation shall be in bi weekly installments payable on
the 15th day of the month and last day of each month, except as the parties may
agree to another installment practice with the consent of the Board of Directors
from time to time. There shall be no adjustment for cost of living increases or
Consumer Price Index increases. This compensation is subject to Section 5(d)
below.



--------------------------------------------------------------------------------

(b) Employee shall be eligible to participate in coverage under the Company’s
employee and insurance plans or programs and other employee benefit plan or
programs, if any, at least equal to the coverage provided to other full-time
executives of LTC.

(c) Employee may be paid additional compensation (as a member of management
and/or the Board of Directors) as the Board may approve from time to time
pursuant to Section 4(b) above.

(d) Employee shall be provided with a Company car on a full time basis to meet
his commuting needs. All associated costs including but not limited to parking,
gas, tolls and insurance shall be covered by the Company.

6. Termination.

(a) The Term of this Agreement shall end on the date of the first of the
following events to occur:

(i) Close of business three (3) years to the date following the execution of
this Agreement.

(ii) Thirty (30) days following the Board of Director’s receipt of written
notice of Employee’s resignation. Employee shall not deliver any such notice
until the parties have had prior verbal discussions.

(iii) The date on which or in the case of (A), (B), the date which is thirty
(30) days after the date on which the Employee shall have received written
notice from the Board of Directors of the Company that it has decided to
terminate his employment for cause, which notice shall specify the nature of
such cause. For purposes of this subsection, “cause” shall mean any of the
following:

(A) Employee’s breach of any term of this Agreement.

(B) The repeated, deliberate or intentional failure, refusal, or the habitual
neglect of Employee to perform his Duties to the standard required under this
Agreement (except by reason of short term or long term disability).

(C) Acts constituting gross negligence in the performance of Employee’s Duties
or any cause based on criminal misconduct.

(D) An act of dishonesty by Employee intended to result in gain or personal
enrichment of Employee at the Company’s expense.

(E) In the event that Employee is unable for a period of one hundred eighty
(180) consecutive days to substantially perform his Duties under this Agreement
by reason of illness or incapacity, the thirtieth (30th) day after the date on
which Employee shall have received written notice from the Board of Directors of
the Company that it has decided to terminate his employment because of such
disability.



--------------------------------------------------------------------------------

(F) The date on which the Employee shall have received written notice form the
Board of Directors of the Company that it has decided to terminate his
employment without cause.

(G) This Agreement shall terminate automatically upon death of the Employee.

(b) Termination of this Agreement pursuant to Section 6(a) shall not affect
Employee’s obligations under Sections 7 (Confidentiality), 8 (Restrictive
Covenants), and 10 (Inventions).

(c) In the event of termination without cause as provided in subsection (F) the
Company will continue to pay the Employee an amount equal to his pay for twelve
month monthly instalments (twelve months salary) or the amount equal to his pay
for the number of monthly instalments remaining under this Agreement, whichever
is less.

7. Confidentiality.

(a) Employee may now and in the future have access to, and may be given
information with respect to the special business techniques, concepts, designs,
drawings, ideas, models, inventions, molds, forms, software programs, other
intangible work product and tangible deliverables, patents, copyrights, trade
secrets, other intellectual property, systems, know-how, financial, accounting
and production policies, procedures, records and infrastructure, lists of
customers, and all other information regarding manufacture, implementation or
distribution of the products, plans and technology (the “Confidential
Information) that are part of or used or useful in the Business of the Company
and its members, employees, agents, subsidiaries or affiliates , which is not
generally known to the public and gives the Company an advantage over its
respective competitors who do not know or use the Confidential Information.
Employee acknowledges that all of such Confidential Information as it now or in
the future exists:

(1) Belongs to the Company, its shareholders, subsidiaries and affiliates;

(2) Constitutes specialized and highly confidential information not generally
known in the industry; and

(3) Constitutes a valuable asset of the Company.

Accordingly, Employee recognizes and acknowledges that it is essential to the
Company to protect the confidentiality of such Confidential Information.

(b) Employee agrees to act as a trustee of such Confidential Information and of
any other confidential information he acquires in connection with his
association with the Company. Further, as an inducement to the Company to retain
him as an employee, he will hold all such Confidential Information, in trust and
confidence for the use and benefit solely of the Company.

(c) Employee agrees to refrain from divulging or disclosing any Confidential
Information to others and from using such Confidential Information, except for
the benefit of the Company as contemplated hereunder. Employee further agrees to
refrain from taking any other actions, which would tend to destroy or reduce the
value of the Confidential Information to the Protected Party.



--------------------------------------------------------------------------------

(d) Upon Employee’s termination (for any reason), Employee shall deliver, or
cause to be delivered in the case of termination because of incapacity, to the
Company all documents and data of any nature pertaining to his work with the
Company. Employee shall not take any documents or data of any description or any
reproduction of any description containing or pertaining to any Confidential
Information.

(e) The confidentiality provisions of this Section 7 are intended to supplement
and not supersede the applicable provisions of the Uniform Trade Secrets Act, to
the fullest extent applicable.

(f) During the term hereof, and thereafter, Employee shall not disclose such
Confidential Information to any person, firm, association, or other entity for
any reason or purpose whatsoever, unless such information has already become
common knowledge or unless Employee is required to disclose it by judicial
process. Employee shall notify the Company in writing of such judicial process
prior to disclosure, and allow the Company a reasonable opportunity to defend
and protect its rights therein.

8. Restrictive Covenants.

(a) For a period of three (3) years after the expiration or termination of this
Agreement for any reason whatsoever, Employee shall not, directly or indirectly,
engage in activities for, nor render services (similar or reasonably related to
those in which Employee shall have rendered to the Company) to, any person,
entity, firm, business organization which directly or indirectly competes with
the Business of the Company to the extent and insofar as such competition is
based on or exploits the Confidential Information or Inventions (defined below)
of the Company, whether now existing or hereafter established, nor shall
Employee entice, induce or encourage any of the Company’s employees to engage in
any activity which, were it done by Employee, would violate any provision of
this section.

(b) For a period of three (3) years after the expiration or termination of this
Agreement for any reason whatsoever, Employee shall not, directly or indirectly,
solicit the Company’s employees or independent contractors to leave their employ
or terminate their contracts with the Company. Further, Employee shall not offer
or cause to be offered employment or an independent contract to any person who
was employed by or under contract with the Business of the Company at any time
during the eighteen (18) months prior to the termination of his employment with
the Company.

Upon Employee’s written request to the Company specifying the activities
proposed to be conducted by Employee, the Company may in its discretion give
Employee written approval(s) to personally engage in any activity or render
services referred to in Subsection (a) upon receipt of written assurances
(satisfactory to the Company and its counsel) from Employee and from Employee’s
prospective employer(s), partner(s) or company that the integrity and provisions
of this Section will not in any way be jeopardized or violated by such
activities, provided the burden of so establishing the foregoing to the
satisfaction of the Company and its counsel shall be upon Employee and his
prospective employer(s), partner(s) or company

(c) The parties acknowledge that they have attempted to limit Employee’s right
to compete only to the extent necessary to protect the Company from unfair
competition. However, the



--------------------------------------------------------------------------------

parties hereby agree that, if the scope or enforceability of the restrictive
covenant is in any way disputed at any time, a court or other competent trier of
fact may modify and enforce the covenant to the extent that it finds the
covenant to be reasonable under the circumstances existing at the time.

(d) Employee further acknowledges that: (1) in the event his contract with the
Company terminates for any reason, he will be able to earn a livelihood without
violating the foregoing restrictions; and (2) that his ability to earn a
livelihood without violating such restrictions is a material condition to his
retention by the Company.

(e) Employee’s duties under this Section 8 shall survive termination of this
Agreement. Employee acknowledges that a remedy at law for any breach or
threatened breach by Employee of this Section 8 may be inadequate, and Employee
therefore agrees that the Company shall be entitled to all available remedies in
law including injunctive relief in case of any such breach or threatened breach.

9. Warranty Against Prior Existing Restriction. Employee represents and warrants
to the Company that he is not a party to any agreement containing a
non-competition clause or other restriction with respect to: (a) the services
which he is required to perform hereunder; or (b) the use or disclosure of any
information directly or indirectly related to the Company’s business, or to the
services he is required to render pursuant hereto.

10. Inventions.

(a) Employee agrees to promptly disclose to the Company, or any persons
designated by it, all improvements, inventions, formulae, processes, techniques,
know-how and data, whether or not patentable, made or conceived or reduced to
practice or learned by Employee, either alone or jointly with others, during the
period of Employee’s employment which are useful in the Business of the Company,
or result from tasks assigned to Employee by the Company, or result from use or
premises owned, leased or contracted for by the Company (all said improvements,
inventions, formulae, processes, techniques, know-how and data shall be
collectively hereinafter called “Inventions”).

(b) All Inventions shall be the sole property of the Company and its assigns,
and the Company and its assigns shall be the sole owner of all patents and other
rights in connection therewith. Employee hereby assigns to the Company any
rights he may have or acquire in all Inventions. Employee further agrees as to
all Inventions to assist the Company in every proper way (but at the Company’s
expense) to obtain and from time to time enforce patents, copyrights,
trademarks, and other rights and protections and enforcing the same, as the
Company may desire, together with any assignments thereof to the Company or
persons designated by it. Employee’s obligation to assist the Company in
obtaining and enforcing patents, copyrights, trademarks and other rights and
protections relating to the Inventions in any and all countries shall continue
beyond the termination of Employee’s employment, but the Company shall
compensate Employee at a reasonable rate after such termination for time
actually spent by Employee at the Company’s request on such assistance.

(c) In the event the Company is unable after reasonable effort, to secure
Employee’s signature on any document or documents needed to apply for or
prosecute any patent, copyright,



--------------------------------------------------------------------------------

other right or protection relating to an Invention, for any reason whatsoever,
Employee hereby irrevocably designates and appoints the Company and its duly
authorized officers and agents as Employee’s agent and attorney-in-fact to act
for and on Employee’s behalf to execute and file any such application or
applications and to do all other lawfully permitted acts to further the
prosecution and issuance of patents, copyrights, or similar protections thereon
with the same legal force and effect as if executed by Employee.

(d) The Company makes no claim to any intellectual property or product which is
developed or invented by Employee, which is not useful in or related to the
Company’s Business, provided such intellectual property or product does not
result from the use of Confidential Information or violate any terms of
Section 7 (Confidentiality), Section 8 (Restrictive Covenants), or Section 10
(Inventions) set forth in this Agreement. 11. Severability. It is the desire and
intent of the parties hereto that the provisions of this Agreement shall be
enforced to the fullest extent permissible under the laws and public policy of
each jurisdiction in which enforcement is sought. Accordingly, if any particular
provision, section, or subsection of this Agreement is adjudged by any court of
law to be void or unenforceable, in whole or in part, such adjudication shall
not be deemed to affect the validity of the remainder of the Agreement,
including any other provision, section, or subsection. In addition, if any one
or more of the provisions contained in this Agreement shall for any reason be
held to be excessively broad as to duration, geographical scope, activity or
subject, it shall be construed by limiting and reducing it, so as to be
enforceable to the extent compatible with the applicable law as it shall then
appear. Each provision, section, and subsection of this Agreement is declared to
be separable from every other provision, section, and subsection and constitutes
a separate and distinct covenant.

12. Entire Agreement. This Agreement contains the entire understanding of the
parties and supersedes all previous verbal and written agreements. There are no
other agreements, representations, or warranties not set forth herein.

13. Notices. All notices or other documents under this Agreement shall be in
writing and delivered personally or mailed by certified mail, return receipt
requested postage prepaid, addressed to the Company or Employee at their last
known addresses. Addresses are as follows:

 

If to the Company:   Lithium Technology Corporation   5115 Campus Drive  
Plymouth Meeting, PA 19462   Attention: Andrew J. Manning With Copy to:  
Gallagher, Briody & Butler   155 Village Blvd., Suite 201   Princeton, NJ 08540
  Attention: Thomas P. Gallagher, Esq. If to Employee:   Amir Elbaz   375 Park
Avenue, Suite 1309   New York, NY 10152

14. Non-waiver. No delay or failure by either party to exercise any right under
this Agreement, and no partial or single exercise of that right, shall
constitute a waiver of that or any other right, unless otherwise expressly
provided herein.



--------------------------------------------------------------------------------

15. Headings. Headings in this Agreement are for convenience only and shall not
be used to interpret or construe its provisions.

16. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of New York.

17. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

18. Binding Effect. The provisions of this Agreement shall be binding upon and
inure to the benefit of each of the parties and their respective successors and
assigns.

19. Remedies. The parties agree that in addition to any other rights and
remedies available to the Company for any breach by Employee of his obligations
hereunder, the Company shall be entitled to enforce Employee’s obligations
hereunder by court injunction, or court ordered affirmative action, which
injunction or ordered action may restrain a future breaking of this Agreement if
there is reasonable ground to believe that such a breach is threatened. Employee
further agrees to allow the Company to enjoin future use or disclosure of its
Confidential Information if it has reasonable grounds to believe such action is
necessary to protect such Confidential Information.

20. Attorney’s Fees. If either party hereto shall breach any of the terms
hereof, such breaching party shall pay to the non-defaulting party all of the
non-defaulting party’s costs and expenses, including reasonable attorney’s fees
and costs, incurred by such party in enforcing the terms of this Agreement.

21. Prohibition Against Assignment. Employee agrees, for himself and on behalf
of his successors, heirs, executors, administrators, and any person or persons
claiming under him by virtue hereof, that this Agreement and the rights,
interests, and benefits hereunder cannot be assigned, transferred, pledged, or
hypothecated in any way and shall not be subject to execution, attachment, or
similar process. Any such attempt to do so, contrary to the terms hereof, shall
be null and void and shall relieve the Company of any and all obligations or
liability hereunder.

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first written above.

 

For Company:

/s/ H.H. van Andel

By: H.H. van Andel Its: Chairman of the Board For Employee:

/s/ Amir Elbaz

By: Amir Elbaz As: Individual